         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 1 of 36




     ROCHE FREEDMAN LLP
 1   Ivy T. Ngo (249860)
     Velvel (Devin) Freedman (pro hac vice forthcoming)
 2   Constantine P. Economides (pro hac vice forthcoming)
     200 South Biscayne Boulevard
 3   Miami, Florida 33131
     Telephone: (305) 971-5943
 4   Facsimile: (646) 392-8842
     Emails: ingo@rcfllp.com
 5           vel@rcfllp.com
             ceconomides@rcfllp.com
 6
     Counsel for Plaintiff
 7
     [Additional Counsel on Signature Page]
 8

 9                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10

11   THOMAS LEONARD, Individually and on             Case No.:
     Behalf of All Others Similarly Situated,
12                                                   CLASS ACTION COMPLAINT FOR
                                Plaintiff,           VIOLATIONS OF THE FEDERAL
13                                                   SECURITIES LAWS
                   vs.
14                                                   JURY TRIAL DEMANDED
     FIBROGEN, INC., ENRIQUE CONTERNO,
15   JAMES SCHOENECK, and K. PEONY YU,

16                              Defendants.

17

18

19
20

21

22

23

24

25

26

27

28
                          CLASS ACTION COMPLAINT FOR
                   VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 2 of 36




 1          Plaintiff Thomas Leonard (“Plaintiff”), individually and on behalf of all others similarly
 2   situated hereby bring this complaint against FibroGen, Inc. (“FibroGen” or the “Company”),
 3   Enrique Conterno (“Conterno”), James Schoeneck (“Schoeneck”), and K. Peony Yu (“Yu”)
 4   (collectively, “Defendants”). The allegations herein are based on Plaintiff’s personal knowledge as
 5   to his own acts and on information and belief as to all other matters, such information and belief
 6   having been informed by the investigation conducted by and under the supervision of counsel, which
 7   includes a review of: U.S. Securities and Exchange Commission (“SEC”) filings by FibroGen;
 8   securities analysts’ reports and advisories about the Company; press releases and other public
 9   statements issued by the Company; media reports about the Company; and information obtainable
10   on the Internet. Counsel’s investigation into the matters alleged herein is ongoing and many relevant
11   facts are known only to Defendants, or are exclusively within their custody or control. Plaintiff’s
12   investigation indicates substantial additional evidentiary support will exist for the allegations set
13   forth herein after a reasonable opportunity for discovery.
14   I.    NATURE OF THE ACTION
15          1.     This is a federal securities class action on behalf of all persons and entities who
16   purchased or otherwise acquired FibroGen securities and/or sold put options during the period from
17   October 18, 2017 to April 6, 2021, inclusive (the “Class Period”), and were damaged thereby (“the
18   Class”). The action is brought against FibroGen and certain of its officers for violations of the
19   Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated
20   thereunder.
21          2.     FibroGen is a commercial-stage biopharmaceutical company whose lead product
22   candidate is roxadustat (Roxa), a drug aimed at treating anemia in individuals with chronic kidney
23   disease (“CKD”). The kidneys in CKD individuals cannot properly filter blood or make the hormone
24   erythropoietin, which tells the body to make more oxygen-carrying red blood cells.
25          3.     One out of seven Americans, or 17% of the population, faces CKD. Of those
26   individuals, 23% suffer from anemia – the loss of red blood cells which can increase the chance of
27   a heart attack because less oxygen is supplied to the heart muscle. Anemia increases with the
28                                            1
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 3 of 36




 1   severity of CKD. As a result, most CKD anemia individuals undergo dialysis three times a week,
 2   during which they receive infusions of iron or an erythropoietin-stimulating agent (“ESA”) such as
 3   Epogen (epoetin alfa). Other CKD anemia individuals remain undertreated due in part to concerns
 4   over ESA safety. This market for ESAs is expected to exceed $17 billion by 2025.
 5             4.    The Class Period begins on October 18, 2017 when FibroGen announced that the
 6   China Food and Drug Administration (“CFDA”) had accepted its new drug application (“NDA”)
 7   for Roxa based on two Phase 3 studies in China, “one study in CKD dialysis comparing roxadustat
 8   against a branded epoetin alfa[] and one study in CKD non-dialysis comparing roxadustat against
 9   placebo.”1 Both studies had “met their primary efficacy endpoints with no new or unexpected safety
10   signals identified.” The Company touted these studies’ positive safety results for the rest of the
11   Class Period.
12             5.    Having overcome the hurdle of demonstrating to the CFDA that Roxa was safe
13   enough to submit an NDA, FibroGen proceeded to present itself as ready to conduct Phase 3 trials
14   sufficient to support an NDA to the U.S. Food and Drug Administration (“FDA”). And as those
15   Phase 3 trials progressed, Defendants raised no concerns or issues with the safety data that was
16   being obtained, and indeed, stated August 7, 2018 that they were “on track with timelines for
17   regulatory submission of roxadustat for the treatment of CKD anemia in multiple regions,”
18   including the U.S.
19             6.    Thus, FibroGen appeared poised to enter the ESA market as the first FDA-approved,
20   orally available drug to compete with infused drugs like Epogen when it announced positive topline
21   results from three global Phase 3 trials on December 20, 2018. Specifically, “[t]he preliminary safety
22   analyses of each of these three individual studies show an overall safety profile consistent with the
23   results observed in prior roxadustat studies. The adverse events reported are consistent with those
24   expected in these study populations with similar background diseases.”
25             7.    But for the FDA to approve Roxa, Defendants knew that “one of the key safety
26   endpoints to be evaluated [wa]s Major Adverse Cardiac Events (MACE), a composite endpoint of
27
     1   Unless otherwise noted, internal citations are omitted and emphasis is added.
28                                                       2
                                      CLASS ACTION COMPLAINT FOR
                           VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 4 of 36




 1   all-cause mortality, stroke and myocardial infarction, in pooled analyses against placebo in NDD
 2   [non-dialysis dependent patients] and against epoetin alfa in DD [dialysis-dependent patients] from
 3   the pivotal Phase 3 trials.”
 4          8.     As a result, when the safety data did not meet the requisite statistical threshold to
 5   claim that Roxa was not inferior to Epogen (as Defendants knew or recklessly disregarded would
 6   happen), Defendants simply claimed that there was “no clinically meaningful difference” in
 7   announcing the “Positive Topline Results from Pooled Safety Analyses of Roxadustat Global Phase
 8   3 Program” after the markets closed on May 9, 2019. But there was no getting around the fact that
 9   that “[i]n the pooled analyses of around 4,000 dialysis patients, the upper bound of the 95%
10   confidence interval (CI) was below the pre-specified non-inferiority margin for the time to first
11   MACE+ analyses” and that “[i]n the non-dialysis pool of approximately 4,300 patients, non-
12   inferiority was demonstrated for roxadustat compared to placebo in the time to first MACE+, based
13   on the upper bound of the 95% CI being below the prespecified non-inferiority margin.”
14          9.     On these revelations, the Company’s share price fell $10.53, or 23%
15          10.    As an analyst with The Motley Fool noted in a May 10, 2019 article, shares of
16   FibroGen “dropped more than 26% today after the company reported top-line results from a phase
17   3 clinical trial” in a press release which “stated that the largest of three patient populations didn’t
18   meet the statistical threshold specified in the study to claim that the drug candidate is noninferior
19   to Epogen, but the company said it believed there was ‘no clinically meaningful difference in risk.’”
20   The article further pointed out that “[w]hen asked about this subtle but important difference on the
21   conference call, CEO Thomas Neff stated that the U.S. Food and Drug Administration had not
22   agreed on the statistical threshold for noninferiority in the first place. That left analysts thinking
23   regulators could question the drug candidate’s safety profile, especially since it likely has to be as
24   safe as erythropoiesis-stimulating agents such as Epogen to be approved.”
25          11.    Despite the data in front of them, Defendants’ refrain in Company press releases,
26   during investor calls, and at scientific conferences for the rest of the Class Period that Roxa appeared
27   to be as safe as, if not safer than, epoetin alfa based on the global Phase 3 studies.
28                                             3
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 5 of 36




 1          12.    For example, on November 8, 2019, FibroGen issued a press release announcing full
 2   pooled Phase 3 safety analyses “demonstrat[ing] a cardiovascular safety profile comparable with
 3   placebo in patients not on dialysis, and comparable or in some cases better than that of epoetin
 4   alfa in patients on dialysis.” Specifically, in the NDD population, “[r]isks of MACE, MACE+, and
 5   all-cause mortality in roxadustat patients were comparable to placebo in the ITT [intent-to-treat]
 6   analyses based on a reference non-inferiority margin of 1.3.” In the DD population, “[r]isks of
 7   MACE and all-cause mortality in roxadustat patients were not increased compared to those for
 8   patients receiving epoetin alfa based on a reference non-inferiority margin of 1.3” and “[r]isk of
 9   MACE+ was 14% lower in roxadustat-treated patients than in those receiving epoetin alfa.” And in
10   the ID subgroup of the DD population, “[r]isk of MACE was 30% lower in roxadustat patients than
11   in epoetin alfa patients, and risk of MACE+ was 34% lower” and “[r]oxadustat-treated patients’ risk
12   showed a trend towards lower all-cause mortality relative to epoetin alfa-treated patients.”
13          13.    But, as Defendants knew or should have known, the safety data from the global Phase
14   3 studies had been manipulated to make Roxa look safer than it is. Investors only found out after
15   the markets closed on April 6, 2021, when FibroGen issued a press release “provid[ing] clarification
16   of certain prior disclosures of U.S. primary cardiovascular safety analyses from the roxadustat
17   Phase 3 program for the treatment of anemia of chronic kidney disease:”
18         “As members of senior management were preparing for the upcoming FDA
           Advisory Committee meeting, we became aware that the primary cardiovascular
19         safety analyses included post-hoc changes to the stratification factors,” said Enrique
           Conterno, Chief Executive Officer, FibroGen.
20
                                                 ***
21
                    The table below describes the cardiovascular safety results using the post-hoc
22         stratification factors reported at the American Society of Nephrology conference in
           November 2019, as well as the analyses with the pre-specified stratification factors
23         which have not been previously publicly reported.
24

25

26

27

28                                            4
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 6 of 36




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
           As reflected in the table, the analyses with the pre-specified stratification factors result
11         in higher hazard ratios (point estimates of relative risk) and 95% confidence intervals.
12         For MACE+ in dialysis and for MACE and MACE+ in incident dialysis, the 95%
           confidence intervals include 1.0. While these hazard ratios remain below 1.0, based
13         on these analyses we cannot conclude that roxadustat reduces the risk of (or is
           superior to) MACE+ in dialysis, and MACE and MACE+ in incident dialysis
14         compared to epoetin-alfa.
15          14.    On this news, the Company’s share price fell $15.83, or 46%.
16          15.    As explained in an article published by STAT+ on April 6, 2021 titled “Fibrogen
17   admits false heart-safety data for experimental anemia pill shared with FDA, investors:”
18         [Defendants] acknowledged Tuesday that the company has been touting false heart-
           safety data for its experimental anemia pill for at least two years — a shocking
19         revelation that raises even more questions about the drug’s approvability. Shares of
           Fibrogen fell 27% to $25 in Tuesday’s after-hours trading session as investors
20         questioned the credibility of the company’s management team and mulled the
21         ramifications of revised heart-safety data that may no longer be strong enough to
           pass muster with the Food and Drug Administration…Fibrogen was expecting the
22         FDA to complete its review of roxadustat and render an approval decision by March
           20. But in a surprising — and concerning — move announced just three weeks before
23         that deadline, the FDA instead decided to convene a meeting of outside experts to
           review the drug’s clinical data. The FDA advisory panel meeting is tentatively
24
           scheduled for July 15.
25                                                    ***
26         But Tuesday, Fibrogen said that while preparing for the FDA advisory panel, it
           discovered the post-hoc changes to the heart safety “stratification factors.” When
27         those changes were removed and roxadustat’s heart-safety specified in the analysis
           plan, the results are less robust.
28                                                5
                                     CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 7 of 36




 1         Across three studies involving dialysis patients, Fibrogen said it can no longer
           conclude that roxadustat reduces the risk of cardiovascular events or hospitalization
 2         compared to a currently approved anemia injection used as a control.

 3          16.    Analysts covering FibroGen were stunned by this revelation:
 4         •   Raymond James: “[T]he dataset is messy and indicates that overall risk/benefit
               profile of roxa is questionable, at best.”
 5
           •   Mizuho: “[W]e were surprised by this update and find it difficult to understand if
 6             this was a one-off unintentional mistake, or more.”
 7         •   HC Wainwright: “[T]his unfavorable disclosure changes our view on roxa
               approvability and potential market uptake.”
 8

 9          17.    In sum, Defendants made repeated misrepresentations and omissions that artificially

10   inflated the price of FibroGen’s securities. Specifically, during the Class Period, Defendants made

11   false and/or misleading statements or failed to disclose that: (i) based on the safety data from

12   FibroGen’s two Phase 3 trials in China, any safety data obtained from the global Phase 3 trials would

13   require post-hoc changes to the stratification factors to meet the FDA’s requirements; (ii)

14   FibroGen’s disclosures of U.S. primary cardiovascular safety analyses from the Roxa global Phase

15   3 program for the treatment of anemia certain safety analyses submitted in connection with CKD

16   included post-hoc changes to the stratification factors; (iii) FibroGen’s analyses with the pre-

17   specified stratification factors resulted in higher hazard ratios (point estimates of relative risk) and

18   95% confidence intervals; (iv) based on these analyses, FibroGen could not conclude that Roxa

19   reduces the risk of (or is superior to) MACE+ in dialysis, and MACE and MACE+ in incident

20   dialysis compared to epoetin-alfa; (v) as a result, FibroGen faced significant uncertainty that its

21   NDA for Roxa as a treatment for anemia of CKD would be approved by the FDA; and (vi) as a

22   result of the foregoing, Defendants’ statements about the Company’s business, operations, and

23   prospects were materially false and misleading and/or lacked a reasonable basis at all relevant times.

24          18.    Defendants’ false and/or misleading statements caused FibroGen securities to trade at

25   inflated prices during the Class Period. After disclosure of Defendants’ false and misleading

26   statements and/or materialization of their concealed risks, FibroGen securities suffered a precipitous

27   decline in market value, thereby causing significant losses and damages to Plaintiff and the Class.

28                                             6
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 8 of 36




 1   II.     JURISDICTION AND VENUE
 2            19.   The claims asserted herein arise under §§ 10(b) and 20(a) of the Exchange Act (15
 3   U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §
 4   240.10b-5).
 5            20. This Court has jurisdiction over the subject matter of this Action pursuant to 28 U.S.C.
 6   § 1331 and § 27 of the Exchange Act (15 U.S.C. § 78aa).
 7            21. Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and § 27 of the
 8   Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud or the
 9   effects of the fraud have occurred in this Judicial District. Many of the acts charged herein, including
10   the dissemination of materially false and/or misleading information, occurred in substantial part in
11   this Judicial District. In addition, FibroGen is headquartered in this Judicial District.
12            22. In connection with the acts, transactions, and conduct alleged herein, Defendants directly
13   and indirectly used the means and instrumentalities of interstate commerce, including the U.S. Mail,
14   interstate telephone communications, and the facilities of a national securities exchange.
15   III.    PARTIES
16            23.   Plaintiff Leonard acquired FibroGen securities, as set forth in the accompanying
17   certification which is incorporated by reference herein, at artificially inflated prices during the Class
18   Period and was damaged upon the revelation of the alleged disclosures and/or materialization of
19   Defendants’ concealed risk.
20            24.   Defendant FibroGen is a Delaware corporation and maintains its principal executive
21   offices in San Francisco, California. The Company’s common stock is listed on the NASDAQ under
22   the ticker symbol “FGEN.”
23            25.   Defendant Conterno has served as the Company’s Chief Executive Officer (“CEO”)
24   since January 3, 2020.
25            26.   Defendant Schoeneck served as interim CEO from August 2019 to January 3, 2020.
26            27.   Defendant Yu served as Chief Medical Officer from April 2016 until December 20,
27   2020.
28                                             7
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 9 of 36




 1          28.    Defendants Conterno, Schoeneck and Yu are collectively referred to herein as the
 2   “Individual Defendants.”
 3          29.    Because of the Individual Defendants’ executive positions, they each had access to
 4   the undisclosed adverse information about FibroGen’s business, operations, operational trends,
 5   controls, markets, and present and future business prospects via internal corporate documents,
 6   conversations and connections with other corporate officers and employees, attendance at
 7   management and Board meetings and committees thereof, including the Executive Committee.
 8          30.    It is appropriate to treat Defendants as a group for pleading purposes and to presume
 9   that the false, misleading and incomplete information conveyed in the Company’s public filings,
10   press releases and other publications, as alleged herein, are the collective actions of the narrowly
11   defined group of Defendants identified above. Each of the Individual Defendants was directly
12   involved in the management and day-to-day operations of the Company at the highest levels and
13   was privy to confidential proprietary information concerning the Company and its business,
14   operations, controls, growth, products and present and future business prospects as alleged herein.
15   In addition, the Individual Defendants were involved in drafting, producing, reviewing and/or
16   disseminating the false and/or misleading statements and information alleged herein, were aware
17   of, or recklessly disregarded, the false and misleading statements being issued regarding the
18   Company, and approved or ratified these statements in violation of the federal securities laws.
19          31.    As officers and controlling persons of a publicly-held company whose shares are
20   registered with the SEC pursuant to the Exchange Act and trade on the NASDAQ which is governed
21   by the federal securities laws, each Individual Defendant had a duty to promptly disseminate
22   accurate and truthful information with respect to FibroGen’s operations, business, products,
23   markets, management, and present and future business prospects. In addition, each Individual
24   Defendant had a duty to correct any previously-issued statements that had become materially
25   misleading or untrue, so that the market price of FibroGen’s publicly-traded shares would be based
26   upon truthful and accurate information. Defendants’ false and/or misleading misrepresentations and
27   omissions during the Class Period violated these specific requirements and obligations.
28                                            8
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 10 of 36




 1           32.   The Individual Defendants, because of their positions of control and authority as
 2   Officers and Directors of the Company, were able to, and did, control the content of the various
 3   SEC filings, press releases and other public statements pertaining to the Company during the Class
 4   Period. Each Individual Defendant was provided with copies of the documents alleged herein to be
 5   misleading before or shortly after their issuance or had the ability or opportunity to prevent their
 6   issuance or cause them to be corrected. Accordingly, each Individual Defendant is responsible for
 7   the accuracy of the public statements detailed herein and is, therefore, primarily liable for the
 8   representations contained therein.
 9           33.   Each Defendant is liable as a participant in a fraudulent scheme and course of business
10   that operated as a fraud or deceit on purchasers of FibroGen shares by disseminating materially false
11   and/or misleading statements and/or concealing material adverse facts.
12   IV.    SUBSTANTIVE ALLEGATIONS
13           34.   FibroGen is a biopharmaceutical company that develops medicines for the treatment
14   of anemia, fibrotic disease, and cancer. Its most advanced product is Roxa, an oral small molecule
15   inhibitor of hypoxia-inducible factor prolyl hydroxylase (“HIF-PH”) activity that acts by
16   stimulating the body’s natural pathway for red cell production. In 2019, the Company filed its NDA
17   with the FDA for the approval of Roxa for the treatment of anemia due to chronic kidney disease
18   (“CKD”).
19           35.   Anemia can be a serious medical condition in which patients have insufficient red
20   blood cells and low levels of hemoglobin, a protein in red blood cells that carries oxygen to cells
21   throughout the body. Anemia in CKD is associated with increased risk of hospitalization,
22   cardiovascular complications and death, also frequently causing significant fatigue, cognitive
23   dysfunction, and reduced quality of life. Severe anemia is common in patients with CKD, cancer,
24   myelodysplastic syndromes (“MDS”), inflammatory diseases, and other serious illnesses.
25           36.   Anemia is particularly prevalent in patients with CKD. The prevalence of CKD in the
26   adult population is estimated at 10-12% globally and is generally a progressive disease characterized
27   by gradual loss of kidney function that may eventually lead to kidney failure, or end stage renal
28                                            9
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 11 of 36




 1   disease, requiring dialysis or kidney transplant to survive. Blood transfusion is used for treating life-
 2   threatening severe anemia. However, blood transfusions reduce the patient’s opportunity for kidney
 3   transplant, and increase the risk of infections and the risk of complications such as heart failure and
 4   allergic reactions.
 5           37.   According to the United States Renal Data System (“USRDS”), over 14% of the U.S.
 6   adult population is affected by CKD, and a majority of dialysis-eligible CKD patients are currently
 7   on dialysis. It is estimated that approximately 509,000 patients are receiving dialysis in the U.S. as
 8   of 2016.
 9           38.   Roxa (FG-4592) purports to be an orally administered small molecule HIFPH
10   inhibitor that promotes erythropoiesis through increasing endogenous production of erythropoietin,
11   improving iron regulation, and overcoming the negative impact of inflammation on hemoglobin
12   syntheses and red blood cell production by downregulating hepcidin. The Company states that
13   administration of Roxa has been shown to induce coordinated erythropoiesis, increasing red blood
14   cell count while maintaining plasma erythropoietin levels within or near normal physiologic range
15   in multiple subpopulations of CKD patients, including in the presence of inflammation and without
16   a need for supplemental intravenous iron.
17   V.    MATERIALLY FALSE AND MISLEADING STATEMENTS
18           39.   The Class Period begins on October 18, 2017 when FibroGen announced via a press
19   release the acceptance of its NDA for Roxa by the China Food and Drug Administration (“CFDA”). 2
20   The Company stated that this NDA was based on its two Phase 3 “studies conducted in China, one
21   study in CKD dialysis comparing roxadustat against a branded epoetin alfa[] and one study in CKD
22   non-dialysis comparing roxadustat against placebo,” both of which “met their primary efficacy
23   endpoints with no new or unexpected safety signals identified.”
24
     2
25     FibroGen Announces Acceptance by China FDA of Roxadustat New Drug Application (NDA) for
     Treatment of Anemia Associated With Dialysis and Non-Dialysis Chronic Kidney Disease (CKD),
26   GLOBENEWSWIRE (Oct. 18, 2017, 07:00 ET), https://www.globenewswire.com/news-
     release/2017/10/18/1149112/0/en/FibroGen-Announces-Acceptance-by-China-FDA-of-
27   Roxadustat-New-Drug-Application-NDA-for-Treatment-of-Anemia-Associated-With-Dialysis-
     and-Non-Dialysis-Chronic-Kidney-Disease-CKD.html.
28                                                 10
                                 CLASS ACTION COMPLAINT FOR
                        VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 12 of 36




 1          40.    On February 27, 2018, FibroGen reported via a press release financial results for the
 2   fourth quarter (“4Q17”) and full year 2017 (“FY2017”).3 In the press release, FibroGen reiterated
 3   the “[p]ositive efficacy and safety results reported from two Phase 3 trials” for Roxa in China.
 4          41.    On June 7, 2018, FibroGen announced via a press release completion of patient
 5   enrollment in the U.S. Phase 3 clinical program for Roxa.4 In the press release, the Company
 6   declared that topline results and the pooled safety analyses from those studies “will support the
 7   submission of an NDA in the first half of 2019” to the FDA.
 8          42.    On August 7, 2018, FibroGen reported via a press release financial results for the
 9   second quarter 2018 (“2Q18”).5 In the press release, Neff stated that “we are on track with timelines
10   for regulatory submission of roxadustat for the treatment of CKD anemia in multiple regions, as we
11   have made significant progress toward approval in China, and our studies for U.S. approval are
12   completing and will read out in the fourth quarter of this year.”
13          43.    On October 25, 2018, FibroGen presented via a press release results from the two
14   Phase 3 studies in China. 6 In the press release, the Company stated that in both studies, Roxa
15

16
     3 FibroGen Reports Fourth Quarter and Full Year 2017 Financial Results, GLOBENEWSWIRE
17
     (Feb. 27, 2018, 16:11 ET), https://www.globenewswire.com/en/news-
18   release/2018/02/27/1396459/33525/en/FibroGen-Reports-Fourth-Quarter-and-Full-Year-2017-
     Financial-Results.html.
19   4 FibroGen Announces Completion of Enrollment in U.S. Phase 3 Clinical Program for

     Roxadustat in Anemia Associated with Chronic Kidney Disease, GLOBENEWSWIRE (June 07, 2018,
20   07:00 ET), https://www.globenewswire.com/en/news-
21   release/2018/06/07/1518273/33525/en/FibroGen-Announces-Completion-of-Enrollment-in-U-S-
     Phase-3-Clinical-Program-for-Roxadustat-in-Anemia-Associated-with-Chronic-Kidney-
22   Disease.html.
     5 FibroGen Reports Second Quarter 2018 Financial Results, GLOBENEWSWIRE (Aug. 07, 2018,

23   16:02 ET), https://www.globenewswire.com/en/news-
     release/2018/08/07/1548417/33525/en/FibroGen-Reports-Second-Quarter-2018-Financial-
24   Results.html.
     6 FibroGen Presents Results from Two Phase 3 Studies of Roxadustat for the Treatment of Anemia
25
     Associated with Chronic Kidney Disease Conducted in China at American Society of Nephrology
26   Kidney Week 2018 Annual Meeting, GLOBENEWSWIRE (Oct. 25, 2018, 19:49 ET),
     https://www.globenewswire.com/news-release/2018/10/25/1627610/33525/en/FibroGen-Presents-
27   Results-from-Two-Phase-3-Studies-of-Roxadustat-for-the-Treatment-of-Anemia-Associated-with-
     Chronic-Kidney-Disease-Conducted-in-China-at-American-Society-of-Nephro.html.
28                                                 11
                                   CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 13 of 36




 1   “appeared to be well-tolerated [], there were no safety signals, and the most frequent treatment
 2   emergent adverse events were typical for this population.” FibroGen further noted that:
 3
                   Globally, the Phase 3 program encompasses a total of 15 Phase 3 studies of
 4         roxadustat in both non-dialysis-dependent and dialysis-dependent CKD patients to
           support independent regulatory approvals in the U.S., Europe, Japan, and China. To
 5         date, positive topline results have been announced for seven of the Phase 3 studies,
           with two supporting the China NDA for treatment of anemia in CKD patients on
 6         dialysis and not on dialysis, four supporting the Japan NDA for treatment of anemia in
           CKD patients on dialysis, and one supporting the U.S./EU submissions.
 7

 8          44.    On November 8, 2018, FibroGen reported via a press release financial results for the

 9   third quarter 2018 (“3Q18”).7 In the press release, Neff stated that “[w]ith new drug applications for

10   roxadustat in anemia associated with chronic kidney disease supported by positive Phase 3 results

11   and under review in China and Japan, we look forward to the upcoming reporting of topline clinical

12   results, pooled safety data and submitting our U.S. NDA.”

13          45.    On December 20, 2018, FibroGen announced via a press release positive topline

14   results from three global Phase 3 trials of Roxa (“December 20 Press Release”). 8 Two of the studies

15   specifically assessed Roxa compared to epoetin alfa, one with CKD patients who had newly initiated

16   dialysis treatment (HIMALAYAS) and one with CKD patients who were receiving stable does of

17   ESA (SIERRA). In the press release, FibroGen stated that “[t]he preliminary safety analyses of

18   each of these three individual studies show an overall safety profile consistent with the results

19   observed in prior roxadustat studies. The adverse events reported are consistent with those

20   expected in these study populations with similar background diseases.”

21

22
     7 FibroGen Reports Third Quarter 2018 Financial Results, GLOBENEWSWIRE (Nov. 08, 2018,
23   16:02 ET), https://www.globenewswire.com/en/news-
     release/2018/11/08/1648491/33525/en/FibroGen-Reports-Third-Quarter-2018-Financial-
24   Results.html.
     8 FibroGen Announces Positive Topline Results from Three Global Phase 3 Trials of Roxadustat
25
     for Treatment of Anemia in Patients with Chronic Kidney Disease, GLOBENEWSWIRE (Dec. 20,
26   2018, 07:00 ET), https://www.globenewswire.com/en/news-
     release/2018/12/20/1670189/33525/en/FibroGen-Announces-Positive-Topline-Results-from-
27   Three-Global-Phase-3-Trials-of-Roxadustat-for-Treatment-of-Anemia-in-Patients-with-Chronic-
     Kidney-Disease.html.
28                                                 12
                                  CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 14 of 36




 1          46.    On February 27, 2019, FibroGen reported via a press release financial results for the
 2   fourth quarter (“4Q18”) and full year 2017 (“FY2018”).9 The press release quoted Neff as stating
 3   that “[f]ollowing the release of positive efficacy data from our Phase 3 program, our team is now
 4   preparing for the submission of our U.S. NDA to the FDA in 2019.”
 5          47.    On May 9, 2019, FibroGen announced via a press release titled “FibroGen Announces
 6   Positive Topline Results from Pooled Safety Analyses of Roxadustat Global Phase 3 Program”
 7   (“Pooled Safety Press Release”) that “MACE/MACE+ endpoints evaluated across CKD patients
 8   not on dialysis and on dialysis Superiority in time to first MACE+ versus epoetin alfa in incident
 9   [newly initiated] dialysis patients.”10
10          48.    In the Pooled Safety Press Release, FibroGen specifically detailed the safety analyses
11   and conclusions from its Phase 3 trials in three populations:
12         Pooled MACE/MACE+ in DD-CKD Population
13         In the pooled analyses of around 4,000 dialysis patients, the upper bound of the 95%
           confidence interval (CI) was below the pre-specified non-inferiority margin for the time
14         to first MACE+ analyses. Based on the MACE safety analyses of this population, we
           believe there is no clinically meaningful difference in risk of MACE between
15         roxadustat and epoetin alfa.
16         Pooled MACE/MACE+ in Incident Dialysis CKD Subpopulation

17         The roxadustat global Phase 3 program enrolled over 1,500 incident dialysis patients,
           a subpopulation of DD-CKD population, which we believe offers a better setting for
18         comparing roxadustat to epoetin alfa than the stable dialysis population, that is stable
           on both dialysis and erythropoiesis stimulating agent (ESA). Roxadustat demonstrated
19         superiority to epoetin alfa in the time to first MACE+ in this subpopulation. In the
           MACE analysis, there is a trend toward reduced risk for patients on roxadustat,
20         compared to epoetin alfa.
21         Pooled MACE/MACE+ in NDD-CKD Population
22

23   9 FibroGen Reports Fourth Quarter and Full Year 2018 Financial Results, GLOBENEWSWIRE
     (Feb. 27, 2019, 16:08 ET), https://www.globenewswire.com/news-
24   release/2019/02/27/1743774/0/en/FibroGen-Reports-Fourth-Quarter-and-Full-Year-2018-
25   Financial-Results.html.
     10
        FibroGen Announces Positive Topline Results from Pooled Safety Analyses of Roxadustat
26   Global Phase 3 Program, GLOBENEWSWIRE (May 09, 2019, 16:43 ET),
     https://www.globenewswire.com/news-release/2019/05/09/1821450/33525/en/FibroGen-
27   Announces-Positive-Topline-Results-from-Pooled-Safety-Analyses-of-Roxadustat-Global-Phase-
     3-Program.html.
28                                                 13
                                   CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 15 of 36




 1         In the non-dialysis pool of approximately 4,300 patients, non-inferiority was
           demonstrated for roxadustat compared to placebo in the time to first MACE+, based
 2         on the upper bound of the 95% CI being below the prespecified non-inferiority margin.
           Based on the MACE safety analyses of this population, we believe there is no clinically
 3         meaningful difference in risk of MACE between roxadustat and placebo.
 4          49.    Further, the Pooled Safety Press Release quoted Neff as stating that “[w]e are very

 5   pleased with what we believe are important positive results of MACE and MACE+ analyses in the

 6   dialysis-dependent, incident dialysis, and non-dialysis dependent CKD patients, supporting the

 7   safety of roxadustat in CKD patients[.]”

 8          50.    In addition, the Pooled Safety Press Release quoted Yu as stating that “[w]e are

 9   particularly excited about the results indicating a reduction of risk of MACE+ events in incident

10   dialysis patients[.]”

11          51.    Also on May 9, 2019, FibroGen reported via a press release financial results for the

12   first quarter 2019 (“1Q19 Press Release”) and quoted Neff as stating that “[w]ith respect to the

13   global Roxadustat anemia platform, we received positive topline results from analyses of pooled

14   MACE and MACE+ data from our Phase 3 trials evaluating Roxadustat as a treatment for dialysis

15   and non-dialysis CKD patients.”11

16          52.    In the 1Q19 Press Release, FibroGen also reiterated the safety analyses and

17   conclusions from its Phase 3 trials in three populations:

18         •   In the pooled analyses of around 4,000 dialysis patients, the upper bound of the
19             95% confidence interval (CI) was below the pre-specified non-inferiority margin
               for the time to first MACE+ analyses. Based on the MACE safety analyses of this
20             population, we believe there is no clinically meaningful difference in risk of
               MACE between roxadustat and epoetin alfa.
21
           •   In the pooled analyses of about 1,500 incident dialysis patients roxadustat
22             demonstrated superiority to epoetin alfa in the time to first MACE+ in this
               subpopulation. In the MACE analysis, there is a trend toward reduced risk for
23             patients on roxadustat, compared to epoetin alfa.
24         •   In the non-dialysis pool of approximately 4,300 patients, non-inferiority was
               demonstrated for roxadustat compared to placebo in the time to first MACE+,
25

26
     11FibroGen Reports First Quarter 2019 Financial Results, GLOBENEWSWIRE (May 9, 2019, 16:44
27   ET), https://www.globenewswire.com/news-release/2019/05/09/1821452/33525/en/FibroGen-
     Reports-First-Quarter-2019-Financial-Results.html.
28                                                  14
                                  CLASS ACTION COMPLAINT FOR
                        VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 16 of 36




 1             based on the upper bound of the 95% CI being below the pre-specified non-
               inferiority margin.
 2
            53.    On October 11, 2019, FibroGen announced via a press release that “[p]ooled efficacy
 3
     and cardiovascular safety of roxadustat, compared to epoetin alfa (EPO) in CKD patients on dialysis
 4
     and compared to placebo in CKD patients not on dialysis, to be presented as late-breaker” at the
 5
     American Society of Nephrology Kidney Week 2019.12 Specifically, “[c]onfirmed global Phase 3
 6
     pooled efficacy and cardiovascular safety results [were] to be presented at late-breaker session on
 7
     Friday, November 8, at 2pm.”
 8
            54.    On November 7, 2019, FibroGen announced via a press release “Phase 3 Efficacy and
 9
     Safety Results for Roxadustat Versus Epoetin Alfa as Treatment of Anemia in Incident Dialysis
10
     Patients with Chronic Kidney Disease”. 13 In the press release, the Company specifically stated that
11
     “[t]he safety profile of roxadustat observed in the HIMALAYAS trial was consistent with results
12
     observed in previous roxadustat studies” and the “[d]ata from the HIMALAYAS trial is included
13
     in pooled efficacy and cardiovascular safety analyses of the roxadustat Phase 3 clinical
14
     development program, which will be presented during the ASN Kidney Week High-Impact Clinical
15
     Trials oral abstract session.”
16
            55.    The next day, on November 8, 2019, the Company issued a press release titled
17
     “Positive Phase 3 Pooled Roxadustat Safety and Efficacy Results” (11/8/19 Press Release). 14 The
18

19   12 Roxadustat Global Phase 3 Results for Treatment of Chronic Kidney Disease (CKD) Anemia to
     be Presented at American Society of Nephrology Kidney Week 2019, GLOBENEWSWIRE (Oct. 11,
20   2019, 10:58 ET), https://www.globenewswire.com/news-
21   release/2019/10/11/1928703/33525/en/Roxadustat-Global-Phase-3-Results-for-Treatment-of-
     Chronic-Kidney-Disease-CKD-Anemia-to-be-Presented-at-American-Society-of-Nephrology-
22   Kidney-Week-2019.html.
     13 FibroGen Presents Phase 3 Efficacy and Safety Results for Roxadustat Versus Epoetin Alfa as
23   Treatment of Anemia in Incident Dialysis Patients with Chronic Kidney Disease,
     GLOBENEWSWIRE (Nov. 07, 2019, 16:39 ET), https://www.globenewswire.com/news-
24   release/2019/11/07/1943618/33525/en/FibroGen-Presents-Phase-3-Efficacy-and-Safety-Results-
25   for-Roxadustat-Versus-Epoetin-Alfa-as-Treatment-of-Anemia-in-Incident-Dialysis-Patients-with-
     Chronic-Kidney-Disease.html.
     14 FibroGen Announces Positive Phase 3 Pooled Roxadustat Safety and Efficacy Results for
26
     Treatment of Anemia in Chronic Kidney Disease, GLOBENEWSWIRE (Nov. 08, 2019, 14:10 ET),
27   https://www.globenewswire.com/news-release/2019/11/08/1944228/33525/en/FibroGen-
28                                            15
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 17 of 36




 1   press release quoted Robert Provenzano, MD, Associate Professor of Medicine, Wayne State
 2   University, and a primary investigator on the global Phase 3 program, as stating that:
 3         The pooled safety analyses assessing roxadustat as a treatment for anemia in chronic
           kidney disease demonstrate a cardiovascular safety profile comparable with placebo in
 4         patients not on dialysis, and comparable or in some cases better than that of epoetin
           alfa in patients on dialysis. . . . These positive safety results, coupled with roxadustat’s
 5
           well-defined efficacy in CKD patients, and its oral formulation, support the potential
 6         for roxadustat to become an important new treatment option for patients with anemia
           associated with CKD.
 7
            56.    In the 11/8/19 Press Release, FibroGen explained that in the global Phase 3 studies:
 8
           Cardiovascular (CV) endpoints were defined as:
 9             •   Time to first Major Adverse Cardiovascular Event (MACE): a composite
                   endpoint of all-cause mortality, myocardial infarction, stroke;
10
               •   Time to first MACE+, a composite endpoint which includes MACE plus
11                 unstable angina and heart failure requiring hospitalization; and
               •   Time to all-cause mortality
12
                   -- In the Non-Dialysis Dependent (NDD) patient population:
13                    - Risks of MACE, MACE+, and all-cause mortality in roxadustat patients
                   were comparable to placebo in the ITT analyses based on a reference non-
14                 inferiority margin of 1.3.

15                 -- In a post hoc subgroup analysis of 2,438 non-dialysis patients with baseline
                   eGFR≥15,
16                    - The one-year decline in eGFR in roxadustat treated patients (-2.8) was
                   significantly less than that in placebo treated patients (-4.4), with a treatment
17                 difference of 1.6 mL/min/1.73m2 (p<0.0001).
18                 -- In the Dialysis Dependent (DD) patient population:
                      - Risks of MACE and all-cause mortality in roxadustat patients were not
19                 increased compared to those for patients receiving epoetin alfa based on a
                   reference non-inferiority margin of 1.3.
20                    - Risk of MACE+ was 14% lower in roxadustat-treated patients than in
21                 those receiving epoetin alfa.
                   -- The Incident Dialysis (ID) patient sub-group of the Dialysis Dependent
22                 (DD) patient population:
23                    - Risk of MACE was 30% lower in roxadustat patients than in epoetin
                   alfa patients, and risk of MACE+ was 34% lower.
24                    - Roxadustat-treated patients’ risk showed a trend towards lower all-cause
                   mortality relative to epoetin alfa-treated patients.
25
            57.    The 11/8/19 Press Release also quoted Yu as stating that:
26

27   Announces-Positive-Phase-3-Pooled-Roxadustat-Safety-and-Efficacy-Results-for-Treatment-of-
     Anemia-in-Chronic-Kidney-Disease.html.
28                                              16
                                CLASS ACTION COMPLAINT FOR
                       VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 18 of 36




 1             “The positive efficacy and cardiovascular safety results from these pooled analyses,
               in a population with a broad range in both CKD and anemia severity in over 8,000
 2             patients across six Phase 3 global trials, reaffirm the potential of roxadustat to improve
               treatment for anemia in CKD patients.”
 3
                58.   A couple days later, on November 11, 2019, FibroGen reported via a press release
 4
     financial results for the third quarter 2019 (“3Q19 Press Release”).15 The press release quoted
 5
     Schoeneck as stating that “[w]e expect the positive cardiovascular safety data, comparing
 6
     roxadustat to placebo in non-dialysis patients and to epoetin alfa in patients on dialysis, along
 7
     with the superior efficacy results, can serve as the basis for regulatory approval in the U.S. and
 8
     other jurisdictions.”
 9
                59.   In the 3Q19 Press Release, FibroGen also summarized the clinical results from the
10
     global Roxa Phase 3 studies:
11
          •    Cardiovascular Safety Confirmed: In both non-dialysis dependent and dialysis
12             dependent CKD anemia patients:

13                o Non-Dialysis Dependent (NDD) (n=4270):
                          Risk of MACE, MACE+, and all-cause mortality in roxadustat
14                        patients was comparable to placebo based on a reference non-
                          inferiority margin of 1.3
15                        NDD results are based on ITT long-term follow-up analysis method
                          agreed with the FDA
16
                  o Dialysis Dependent (DD) (n=3880):
17                         Risk of MACE and all-cause mortality in roxadustat patients were
                           not increased compared to the active comparator, epoetin alfa
18                         Roxadustat patients had a 14% lower risk of MACE+ than epoetin
19                         alfa patients
                  o Incident Dialysis (ID) Subgroup (n=1526): In the clinically important ID
20                  subgroup of patients, initiating dialysis within 4 months prior to
                    randomization:
21
                           Roxadustat patients had a 30% lower risk of MACE than epoetin
22                         alfa
                           Roxadustat patients had a 34% lower risk of MACE+ than epoetin
23                         alfa
                           Roxadustat patients had a trend towards lower all-cause mortality
24                         compared to epoetin alfa
25
     15 FibroGen Reports Third Quarter 2019 Financial Results, GLOBENEWSWIRE (Nov. 11, 2019,
26
     16:01 ET), https://www.globenewswire.com/news-
27   release/2019/11/11/1944925/33525/en/FibroGen-Reports-Third-Quarter-2019-Financial-
     Results.html.
28                                                17
                                 CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 19 of 36




 1          60.    On December 23, 2019, FibroGen announced via a press release that it had submitted
 2   its NDA for Roxa to the FDA (“12/23/19 Press Release”).16 In the press release, the Company noted
 3   that “[r]egulatory approval of roxadustat is supported by positive results from a global Phas On
 4   February 11, 2020, FibroGen announced via a press release that the FDA had completed its filing
 5   review of its NDA for Roxa and e 3 program encompassing 15 trials that enrolled more than 10,000
 6   patients, worldwide.”
 7          61.    The 12/23/19 Press Release also quoted Schoeneck as stating that “[t]he submission
 8   of this NDA is a major step toward our goal of bringing this novel oral medicine to U.S. patients
 9   suffering from anemia in CKD.”
10          62.    On February 11, 2020, FibroGen announced via a press release that the FDA had
11   completed its filing review of its NDSA for Roxa and set a December 20, 2020 Prescription Drug
12   User Fee Act (“PDUFA”) date (“2/11/20 Press Release”). 17 The press release quoted Conterno as
13   stating that “[t]he FDA’s acceptance of the roxadustat new drug application is a critical step
14   towards providing a new treatment option in the United States for chronic kidney disease patients
15   suffering from anemia, a serious and often life-threatening disease.”
16          63.    On May 7, 2020, FibroGen issued a press release reporting financial results for the
17   first quarter 2020 (“1Q20 Press Release”). 18 The press release noted that the Company had
18

19
20   16 FibroGen Submits New Drug Application to the U.S. FDA for Roxadustat in Patients With
21   Anemia of Chronic Kidney Disease, GLOBENEWSWIRE (Dec. 23, 2019, 07:00 ET),
     https://www.globenewswire.com/en/news-release/2019/12/23/1963997/33525/en/FibroGen-
22   Submits-New-Drug-Application-to-the-U-S-FDA-for-Roxadustat-in-Patients-With-Anemia-of-
     Chronic-Kidney-Disease.html.
23   17 FibroGen Announces U.S. FDA Acceptance of New Drug Application for Roxadustat for the

     Treatment of Anemia of Chronic Kidney Disease, GLOBENEWSWIRE (Feb. 11, 2020, 17:00 ET),
24   https://www.globenewswire.com/en/news-release/2020/02/11/1983461/33525/en/FibroGen-
25   Announces-U-S-FDA-Acceptance-of-New-Drug-Application-for-Roxadustat-for-the-Treatment-
     of-Anemia-of-Chronic-Kidney-Disease.html.
     18 FibroGen Reports First Quarter 2020 Financial Results, GLOBENEWSWIRE (May 07, 2020,
26
     16:01 ET), https://www.globenewswire.com/news-
27   release/2020/05/07/2029835/33525/en/FibroGen-Reports-First-Quarter-2020-Financial-
     Results.html.
28                                                18
                                 CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 20 of 36




 1   “[p]resented new analyses from our Phase 3 roxadustat trials at the annual National Kidney
 2   Foundation Spring Clinical meeting which demonstrated:
 3             •   Roxadustat corrected and maintained hemoglobin in non-dialysis dependent
                   patients with anemia using similar doses regardless of iron status at baseline.
 4
               •   Roxadustat reduced the risk of red blood cell transfusions and IV iron rescue
 5                 compared to placebo in non-dialysis CKD patients, regardless of iron status
                   at baseline.
 6

 7             •   Roxadustat reduced the risk of red blood cell transfusion during anemia
                   treatment in dialysis dependent CKD patients vs. epoetin alfa.
 8
            64.    On October 14, 2020, the Company issued a press release titled “Fibrogen to Present
 9
     New Efficacy and Safety Analyses from Roxadustat Global Phase 3 Program at American Society
10
     of Nephrology Kidney Week 2020 Reimagined” (10/14/20 Press Release). 19 The press release
11
     quoted Conterno as stating that “[o]ur roxadustat clinical data at ASN Kidney Week 2020
12
     Reimagined demonstrate consistent efficacy and positive safety results across the continuum of
13
     chronic kidney disease patients with anemia, adding to the established body of evidence highlighting
14
     roxadustat as a potential foundational treatment for this condition affecting millions of patients.”
15
            65.    On December 2, 2020, the Company issued a press release titled “FibroGen to Present
16
     Safety and Efficacy Analyses from Roxadustat Global Phase 3 Program at American Society of
17
     Hematology Annual Meeting” (12/2/20 Press Release).20 The press release quoted Conterno as
18
     stating that “we are presenting Phase 3 cardiovascular safety and efficacy results of roxadustat,
19
     which highlight its potential in a broad range of CKD patients.”
20

21
     19 FibroGen to Present New Efficacy and Safety Analyses from Roxadustat Global Phase 3
22
     Program at American Society of Nephrology Kidney Week 2020 Reimagined, GLOBENEWSWIRE
23   (Oct. 14, 2020, 07:00 ET), https://www.globenewswire.com/news-
     release/2020/10/14/2108241/33525/en/FibroGen-to-Present-New-Efficacy-and-Safety-Analyses-
24   from-Roxadustat-Global-Phase-3-Program-at-American-Society-of-Nephrology-Kidney-Week-
25   2020-Reimagined.html.
     20
        FibroGen to Present Safety and Efficacy Analyses from Roxadustat Global Phase 3 Program at
26   American Society of Hematology Annual Meeting, GLOBENEWSWIRE (Dec. 02, 2020, 07:00 ET),
     https://www.globenewswire.com/news-release/2020/12/02/2138189/33525/en/FibroGen-to-
27   Present-Safety-and-Efficacy-Analyses-from-Roxadustat-Global-Phase-3-Program-at-American-
     Society-of-Hematology-Annual-Meeting.html.
28                                                  19
                                   CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 21 of 36




 1           66.   On December 18, 2020, FibroGen announced via a press release that the FDA had
 2   extended the review period of the Roxa NDA by three months and updated the PDUFA action date
 3   to March 20, 2021.21 In the press release, the Company stated that “[t]he FDA is close to finalizing
 4   its review of the NDA and FibroGen is submitting additional analyses of existing roxadustat
 5   clinical data, which require an extension of the original PDUFA date.”
 6           67.   The above statements identified in ¶¶ 35-66 were materially false and/or misleading
 7   because Defendants misrepresented and/or failed to disclose the following adverse facts about
 8   FibroGen’s business, operations, and prospects, which were known to Defendants or recklessly
 9   disregarded by them that: (i) based on the safety data from FibroGen’s two Phase 3 trials in China,
10   any safety data obtained from the global Phase 3 trials would require post-hoc changes to the
11   stratification factors to meet the FDA’s requirements; (ii) FibroGen’s disclosures of U.S. primary
12   cardiovascular safety analyses from the Roxa global Phase 3 program for the treatment of anemia
13   certain safety analyses submitted in connection with CKD included post-hoc changes to the
14   stratification factors; (iii) FibroGen’s analyses with the pre-specified stratification factors resulted
15   in higher hazard ratios (point estimates of relative risk) and 95% confidence intervals; (iv) based on
16   these analyses, FibroGen could not conclude that Roxa reduces the risk of (or is superior to) MACE+
17   in dialysis, and MACE and MACE+ in incident dialysis compared to epoetin-alfa; (v) as a result,
18   FibroGen faced significant uncertainty that its NDA for Roxa as a treatment for anemia of CKD
19   would be approved by the FDA; and (vi) as a result of the foregoing, Defendants’ statements about
20   the Company’s business, operations, and prospects were materially false and misleading and/or
21   lacked a reasonable basis at all relevant times.
22   VI.    THE TRUTH IS REVEALED
23           68.   Despite putting as positive spin as possible on the safety analyses (see supra ¶¶ 47-
24   52), Defendants were forced to reveal to investors on May 9, 2019 that the study data did not meet
25   the requisite statistical threshold to claim that Roxa was not inferior to Epogen. The press releases
26
     21FibroGen Provides Regulatory Update on Roxadustat, GLOBENEWSWIRE (Dec. 18, 2020, 16:59
27   ET), https://www.globenewswire.com/en/news-release/2020/12/18/2148127/33525/en/FibroGen-
     Provides-Regulatory-Update-on-Roxadustat.html.
28                                               20
                                 CLASS ACTION COMPLAINT FOR
                        VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 22 of 36




 1   specifically stated that “[i]n the pooled analyses of around 4,000 dialysis patients, the upper bound
 2   of the 95% confidence interval (CI) was below the pre-specified non-inferiority margin for the
 3   time to first MACE+ analyses” and that “[i]n the non-dialysis pool of approximately 4,300 patients,
 4   non-inferiority was demonstrated for roxadustat compared to placebo in the time to first MACE+,
 5   based on the upper bound of the 95% CI being below the prespecified non-inferiority margin.”
 6          69.    On these revelations, the Company’s share price fell $10.53, or 23%, to close at $35.14
 7   per share on May 13, 2019, on usually heavy volume.
 8          70.    On May 10, 2019, The Motley Fool published an article by Maxx Chatsko titled
 9   “Here’s Why Fibrogen Fell as Much as 26.6% Today: The company reported confusing top-line
10   results from an important batch of phase 3 safety studies. Were they successful?” 22 The article
11   explained that:
12                 Shares of FibroGen (NASDAQ:FGEN) dropped more than 26% today after
           the company reported top-line results from a phase 3 clinical trial. . . . Seemingly
13         contradictory phrases in the press release and statements on the first-quarter 2019
           earnings conference call left room for Wall Street to cast the top-line results in a
14
           negative light. Reporting from FierceBiotech takes the “glass half full” perspective,
15         noting that Jefferies analysts think the company’s choice of certain words and phrases
           made the data appear worse than they are. But not everyone on Wall Street is so sure.
16
                   As of 1:58 p.m. EDT, the stock had settled to a 22.5% loss.
17
                                                     ***
18                The press release stated that the largest of three patient populations didn’t
           meet the statistical threshold specified in the study to claim that the drug candidate
19
           is noninferior to Epogen, but the company said it believed there was “no clinically
20         meaningful difference in risk.”

21                 When asked about this subtle but important difference on the conference call,
           CEO Thomas Neff stated that the U.S. Food and Drug Administration had not agreed
22         on the statistical threshold for noninferiority in the first place. That left analysts
           thinking regulators could question the drug candidate’s safety profile, especially
23         since it likely has to be as safe as erythropoiesis-stimulating agents such as Epogen
24         to be approved.

25

26
     22Maxx Chatsko, Here’s Why FibroGen Fell as Much as 26.6% Today, THE MOTLEY FOOL (May
27   10, 2019, 02:29 PM), https://www.fool.com/investing/2019/05/10/heres-why-fibrogen-fell-as-
     much-as-266-today.aspx.
28                                                21
                                   CLASS ACTION COMPLAINT FOR
                       VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 23 of 36




 1          71.   After the markets closed on April 6, 2021, FibroGen issued a press release “provid[ing]
 2   clarification of certain prior disclosures of U.S. primary cardiovascular safety analyses from the
 3   roxadustat Phase 3 program for the treatment of anemia of chronic kidney disease (“CKD”):”
 4                 “As members of senior management were preparing for the upcoming FDA
           Advisory Committee meeting, we became aware that the primary cardiovascular
 5         safety analyses included post-hoc changes to the stratification factors,” said Enrique
           Conterno, Chief Executive Officer, FibroGen.
 6
                                                ***
 7
                    The table below describes the cardiovascular safety results using the post-hoc
 8         stratification factors reported at the American Society of Nephrology conference in
           November 2019, as well as the analyses with the pre-specified stratification factors
 9         which have not been previously publicly reported.
10

11

12

13

14

15

16

17

18

19
20
                   As reflected in the table, the analyses with the pre-specified stratification
21         factors result in higher hazard ratios (point estimates of relative risk) and 95%
           confidence intervals. For MACE+ in dialysis and for MACE and MACE+ in incident
22         dialysis, the 95% confidence intervals include 1.0. While these hazard ratios remain
           below 1.0, based on these analyses we cannot conclude that roxadustat reduces
23         the risk of (or is superior to) MACE+ in dialysis, and MACE and MACE+ in
24         incident dialysis compared to epoetin-alfa.
            72.   On this news, the Company’s share price fell $15.83, or 46%, to close at $18.81 per
25
     share on April 8, 2021, on usually heavy volume.
26

27

28                                          22
                               CLASS ACTION COMPLAINT FOR
                        VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 24 of 36




 1           73.   As explained in an article published by STAT+ on April 6, 2021 titled “Fibrogen
 2   admits false heart-safety data for experimental anemia pill shared with FDA, investors,” Defendants
 3          [A]cknowledged Tuesday that the company has been touting false heart-safety data for
            its experimental anemia pill for at least two years — a shocking revelation that
 4          raises even more questions about the drug’s approvability. Shares of Fibrogen fell 27%
            to $25 in Tuesday’s after-hours trading session as investors questioned the credibility
 5
            of the company’s management team and mulled the ramifications of revised heart-
 6          safety data that may no longer be strong enough to pass muster with the Food
            and Drug Administration…Fibrogen was expecting the FDA to complete its review
 7          of roxadustat and render an approval decision by March 20. But in a surprising —
            and concerning — move announced just three weeks before that deadline, the FDA
 8          instead decided to convene a meeting of outside experts to review the drug’s clinical
 9          data. The FDA advisory panel meeting is tentatively scheduled for July 15.
                                                     ***
10
            But Tuesday, Fibrogen said that while preparing for the FDA advisory panel, it
11          discovered the post-hoc changes to the heart safety “stratification factors.” When
            those changes were removed and roxadustat’s heart-safety specified in the analysis
12          plan, the results are less robust.
13          Across three studies involving dialysis patients, Fibrogen said it can no longer
            conclude that roxadustat reduces the risk of cardiovascular events or hospitalization
14          compared to a currently approved anemia injection used as a control.23
15           74.   Analysts covering FibroGen were stunned by this revelation:
16          •   A Raymond James analyst said “the dataset is messy and indicates that overall
                risk/benefit profile of roxa is questionable, at best.”
17
            •   A Mizuho analyst cut FibroGen to Neutral from a Buy and slashed the price target
18              to $29 from $72, commenting “we were surprised by this update and find it difficult
                to understand if this was a one-off unintentional mistake, or more.”
19
            •   An HC Wainwright analyst downgraded the stock to Neutral from Buy stating, “this
20              unfavorable disclosure changes our view on roxa approvability and potential
                market uptake.”
21
     VII.   ADDITIONAL SCIENTER ALLEGATIONS
22
             75.   The Individual Defendants knew and/or recklessly disregarded the falsity and
23
     misleading nature of the information that they caused to be disseminated to the investing public.
24
     The ongoing fraudulent scheme described herein could not have been perpetrated over a substantial
25

26
     23Adam Feuerstein, Fibrogen admits false heart-safety data for experimental anemia pill shared
27   with FDA, investors, STAT (Apr. 06, 20121), https://www.statnews.com/2021/04/06/fibrogen-
     admits-false-heart-safety-data-for-experimental-anemia-pill-shared-with-fda-investors/.
28                                                   23
                                    CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 25 of 36




 1   period of time without the knowledge and complicity of the personnel at the highest level of the
 2   Company, including the Individual Defendants. The Individual Defendants were motivated to
 3   materially misrepresent the true nature of the Company’s business, operations, and financial affairs
 4   to the public and regulators in order to keep the Company’s share price artificially high.
 5          76.    Defendants were acutely aware that the FDA was focused on how safe Roxa was in
 6   assessing whether to approve it. As the Pooled Safety Press Release stated on May 9, 2019:
 7
           •   For the planned new drug application (NDA) submission to the U.S. Food and Drug
 8             Administration (FDA), one of the key safety endpoints to be evaluated is Major
               Adverse Cardiac Events (MACE), a composite endpoint of all-cause mortality,
 9             stroke and myocardial infarction, in pooled analyses against placebo in NDD and
               against epoetin alfa in DD from the pivotal Phase 3 trials. Our NDA submission
10             package to the FDA will be based on the totality of evidence, and we will continue
11             to discuss the specific statistical standards with the FDA.

12          77.    Throughout the Class Period, Defendants assured investors that they were in close

13   communication with the FDA regarding the agency’s requirements for approval of Roxa:

14         •   5/9/19 (FibroGen): “Our NDA submission package to the FDA will be based on
               the totality of evidence, and we will continue to discuss the specific statistical
15             standards with the FDA.”
16         •   5/9/19 (FibroGen): “ITT is among the several statistical methods that we will
               discuss with the FDA. In these analyses, roxadustat was comparable based on a
17             commonly applied non-inferiority margin of 1.3.”
18         •   5/9/19 (FibroGen): “FibroGen and AstraZeneca will begin discussions with the
               U.S. FDA to prepare for regulatory submission, which is anticipated in September
19             or October of 2019.”
20         •   5/9/19 (Yu): “As we accumulate a body of evidence of roxadustat efficacy and
               safety with these adjudicated pooled analyses, we look forward to begin
21             discussions with U.S. FDA on NDA submission.”
22         •   12/23/19 (Schoeneck): “We, in collaboration with our partner AstraZeneca, look
               forward to working with the FDA during the NDA review, and to the potential of
23             roxadustat as a new therapeutic option for treating CKD anemia, in patients on
               dialysis and not on dialysis.”
24
           •   2/11/20 (Yu): “We intend to work closely with the FDA, in collaboration with our
25             partner, AstraZeneca, to make this novel oral therapy available as soon as
               possible.”
26
           •   12/18/20 (Conterno): “FibroGen is working closely with the FDA, in collaboration
27             with our partner, AstraZeneca, to support the final review of the new drug
               application for roxadustat.”
28                                                 24
                                   CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 26 of 36




 1   VIII. LOSS CAUSATION/ECONOMIC LOSS
 2          78.    The false and misleading misrepresentations and material omissions, as alleged
 3   herein, directly and proximately caused the economic loss suffered by Plaintiff and the Class
 4   members he represents.
 5          79.    During the Class Period, Plaintiff and Class members purchased FibroGen securities
 6   at artificially inflated prices and were damaged thereby. The price of the Company’s securities
 7   declined significantly when the misrepresentations made to the market, and/or the information
 8   alleged herein to have been concealed from the market, and/or the effects thereof, were disseminated
 9   and publicly revealed.
10          80.    During the Class Period, Defendants materially misled the investing public, thereby
11   inflating the price of FibroGen securities, by publicly issuing false and/or misleading statements
12   and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth
13   herein, not false and/or misleading. The statements and omissions were materially false and/or
14   misleading because they failed to disclose material adverse information and/or misrepresented the
15   truth about FibroGen’s business, operations, and prospects, as alleged herein.
16          81.    At all relevant times, the material misrepresentations and omissions particularized in
17   this Complaint directly or proximately caused or were a substantial contributing cause of the
18   damages sustained by Plaintiff and other members of the Class. Defendants made or caused to be
19   made materially false and/or misleading statements about FibroGen’s business, operations and
20   future prospects. These material misstatements and/or omissions had the cause and effect of creating
21   in the market a false positive assessment of the Company and its business and operational
22   performance and related well-being, thus causing its securities to be overvalued and the price of its
23   securities to be artificially inflated at all relevant times. Defendants’ materially false and/or
24   misleading statements, as alleged herein, resulted in Plaintiff and other members of the Class in
25   purchasing the Company’s securities at artificially inflated prices, thus causing the damages
26   complained of herein when the truth was revealed in part on May 9, 2019 and in full on April 6,
27   2021, causing the trading price of FibroGen securities to materially decline and removing the
28                                           25
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 27 of 36




 1   previously embedded artificial inflation.
 2   IX.    NO SAFE HARBOR
 3           82.   The statutory safe harbor under the Private Securities Litigation Reform Act of
 4   1995, which applies to forward-looking statements under certain circumstances, does not apply to
 5   any of the allegedly false and misleading statements pleaded in this complaint. The statements
 6   alleged to be false and misleading herein all relate to then-existing facts and conditions. In
 7   addition, to the extent certain of the statements alleged to be false may be characterized as forward-
 8   looking, they were not adequately identified as “forward-looking statements” when made, and
 9   there were no meaningful cautionary statements identifying important factors that could cause
10   actual results to differ materially from those in the purportedly forward-looking statements.
11   Alternatively, to the extent that the statutory safe harbor is intended to apply to any forward-
12   looking statements pleaded herein, Defendants are liable for those false forward-looking
13   statements because, at the time each of those forward-looking statements was made, the particular
14   speaker had actual knowledge that the particular forward-looking statement was materially false
15   or misleading, and/or the forward-looking statement was authorized and/or approved by an
16   executive officer of the Company who knew that those statements were false, misleading or
17   omitted necessary information when they were made.
18   X.     CLASS ACTION ALLEGATIONS
19           83.   Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)
20   on behalf of a Class, consisting of all persons or entities that purchased or otherwise acquired
21   FibroGen securities during the Class Period and were damaged thereby. Excluded from the Class
22   are Defendants herein, the officers and directors of the Company, at all relevant times, members of
23   their immediate families and their legal representatives, heirs, successors or assigns and any entity
24   in which Defendants have or had a controlling interest.
25           84.   The members of the Class are so numerous that joinder of all members is
26   impracticable. Throughout the Class Period, FibroGen common stock was actively traded on the
27   NASDAQ. As of October 31, 2020, there were over 91 million shares of FibroGen common stock
28                                           26
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 28 of 36




 1   outstanding. While the exact number of Class members is unknown to Plaintiff at this time and can
 2   be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or
 3   thousands of members in the proposed Class. Record owners and other members of the Class may
 4   be identified from records maintained by FibroGen or its transfer agent and may be notified of the
 5   pendency of this action by mail, using the form of notice similar to that customarily used in securities
 6   class actions.
 7          85.       Plaintiff’s claims are typical of the claims of the members of the Class as all members
 8   of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that
 9   is complained of herein.
10          86.       Plaintiff will fairly and adequately protect the interests of the members of the Class
11   and has retained counsel competent and experienced in class and securities litigation. Plaintiff has
12   no interests antagonistic to or in conflict with those of the Class.
13          87.       Common questions of law and fact exist as to all members of the Class and
14   predominate over any questions solely affecting individual members of the Class. Among the
15   questions of law and fact common to the Class are:
16                    a. whether the federal securities laws were violated by Defendants’ acts as alleged
                         herein;
17
                      b. whether statements made by Defendants to the investing public during the Class
18                       Period misrepresented material facts about the business, operations and
                         management of FibroGen;
19
                      c. whether the Individual Defendants caused FibroGen to issue false and misleading
20                       financial statements during the Class Period;

21                    d. whether Defendants acted knowingly or recklessly in issuing false and misleading
                         financial statements;
22                    e. whether the prices of Fibrogen common stock during the Class Period were
23                       artificially inflated because of the Defendants’ conduct complained of herein; and
                      f. whether the members of the Class have sustained damages and, if so, what is the
24                       proper measure of damages.
25          88.       A class action is superior to all other available methods for the fair and efficient
26   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
27   damages suffered by individual Class members may be relatively small, the expense and burden of
28                                              27
                                   CLASS ACTION COMPLAINT FOR
                            VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 29 of 36




 1   individual litigation make it impossible for members of the Class to individually redress the wrongs
 2   done to them. There will be no difficulty in the management of this action as a class action.
 3           89.    Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-
 4   on-the-market doctrine in that:
 5                  a. Defendants made public misrepresentations or failed to disclose material facts
                       during the Class Period;
 6
                    b. the omissions and misrepresentations were material;
 7                  c. FibroGen common stock is traded in an efficient market;
 8                  d. the Company’s shares were liquid and traded with moderate to heavy volume
                       during the Class Period;
 9
                    e. the Company traded on the NASDAQ and was covered by multiple analysts;
10
                    f. the misrepresentations and omissions alleged would tend to induce a reasonable
11                     investor to misjudge the value of the Company’s securities; and
                    g. Plaintiff and members of the Class purchased, acquired and/or sold FibroGen
12
                       common stock between the time the Defendants failed to disclose or
13                     misrepresented material facts and the time the true facts were disclosed, without
                       knowledge of the omitted or misrepresented facts.
14
             90.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
15
     presumption of reliance upon the integrity of the market.
16
             91.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption
17
     of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United
18
     States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their
19
     Class Period statements in violation of a duty to disclose such information, as detailed above.
20                                                 COUNT I
21                             Violations of § 10(b) of the Exchange Act and Rule 10b-5
                                                 Against All Defendants
22
             92.    Plaintiff repeats and realleges each and every allegation contained in ¶¶ 1-91 as if
23
     fully set forth herein.
24
             93.    This Count is asserted against Defendants is based upon § 10(b) of the Exchange Act,
25
     15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
26
             94.    During the Class Period, Defendants, individually and in concert, directly or
27
     indirectly, disseminated or approved the false statements specified above, which they knew or
28                                                  28
                                   CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 30 of 36




 1   deliberately disregarded were misleading in that they contained misrepresentations and failed to
 2   disclose material facts necessary in order to make the statements made, in light of the circumstances
 3   under which they were made, not misleading.
 4          95.    Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they:
 5                 a. employed devices, schemes and artifices to defraud;
 6                 b. made untrue statements of material facts or omitted to state material facts
                      necessary in order to make the statements made, in light of the circumstances
 7                    under which they were made, not misleading; or

 8                 c. engaged in acts, practices and a course of business that operated as a fraud or
                      deceit upon Plaintiff and others similarly situated in connection with their
 9                    purchases of FibroGen common stock during the Class Period.

10          96.    Defendants acted with scienter in that they knew that the public documents and
11   statements issued or disseminated in the name of FibroGen were materially false and misleading;
12   knew that such statements or documents would be issued or disseminated to the investing public;
13   and knowingly and substantially participated, or acquiesced in the issuance or dissemination of such
14   statements or documents as primary violations of the securities laws. These Defendants by virtue of
15   their receipt of information reflecting the true facts of FibroGen, their control over, and/or receipt
16   and/or modification of FibroGen’s allegedly materially misleading statements, and/or their
17   associations with the Company which made them privy to confidential proprietary information
18   concerning FibroGen, participated in the fraudulent scheme alleged herein.
19          97.     Individual Defendants, who are the senior officers and/or directors of the Company,
20   had actual knowledge of the material omissions and/or the falsity of the material statements set forth
21   above, and intended to deceive Plaintiff and the other members of the Class, or, in the alternative,
22   acted with reckless disregard for the truth when they failed to ascertain and disclose the true facts
23   in the statements made by them or other FibroGen personnel to members of the investing public,
24   including Plaintiff and the Class.
25          98.    As a result of the foregoing, the market price of FibroGen securities was artificially
26   inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff and
27   the other members of the Class relied on the statements described above and/or the integrity of the
28                                           29
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 31 of 36




 1   market price of FibroGen securities during the Class Period in purchasing FibroGen securities at
 2   prices that were artificially inflated as a result of Defendants’ false and misleading statements.
 3           99.    Had Plaintiff and the other members of the Class been aware that the market price of
 4   FibroGen securities had been artificially and falsely inflated by Defendants’ misleading statements
 5   and by the material adverse information which Defendants did not disclose, they would not have
 6   purchased FibroGen common stock at the artificially inflated prices that they did, or at all.
 7           100.   As a result of the wrongful conduct alleged herein, Plaintiff and other members of
 8   the Class have suffered damages in an amount to be established at trial.
 9           101. By reason of the foregoing, Defendants have violated § 10(b) of the Exchange Act
10   and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other members of the
11   Class for substantial damages which they suffered in connection with their purchase of FibroGen
12   securities during the Class Period.
13                                                 COUNT II
                                       Violations of § 20(a) of the Exchange Act
14                                        Against the Individual Defendants
15           102. Plaintiff repeats and realleges each and every allegation contained in ¶¶1-91 as if fully
16   set forth herein.
17           103. During the Class Period, the Individual Defendants participated in the operation and
18   management of FibroGen, and conducted and participated, directly and indirectly, in the conduct of
19   FibroGen’s business affairs. Because of their senior positions, they knew the adverse non-public
20   information about FibroGen’s current financial position and future business prospects.
21           104. As officers and/or directors of a publicly owned company, the Individual Defendants
22   had a duty to disseminate accurate and truthful information with respect to FibroGen’s business
23   practices, and to correct promptly any public statements issued by FibroGen which had become
24   materially false or misleading.
25           105. Because of their positions of control and authority as senior officers, the Individual
26   Defendants were able to, and did, control the contents of the various reports, press releases and
27   public filings which FibroGen disseminated in the marketplace during the Class Period concerning
28                                            30
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 32 of 36




 1   the Company’s business, operational and accounting policies. Throughout the Class Period, the
 2   Individual Defendants exercised their power and authority to cause FibroGen to engage in the
 3   wrongful acts complained of herein. The Individual Defendants therefore, were “controlling
 4   persons” of FibroGen within the meaning of § 20(a) of the Exchange Act. In this capacity, they
 5   participated in the unlawful conduct alleged which artificially inflated the market price of FibroGen
 6   common stock.
 7          106. Each of the Individual Defendants, therefore, acted as a controlling person of
 8   FibroGen. By reason of their senior management positions and/or being directors of FibroGen, each
 9   of the Individual Defendants had the power to direct the actions of, and exercised the same to cause,
10   FibroGen to engage in the unlawful acts and conduct complained of herein. Each of the Individual
11   Defendants exercised control over the general operations of FibroGen and possessed the power to
12   control the specific activities which comprise the primary violations about which Plaintiff and the
13   other members of the Class complain.
14          107. By reason of the above conduct, the Individual Defendants are liable pursuant to §
15   20(a) of the Exchange Act for the violations committed by FibroGen.
16                                         PRAYER FOR RELIEF
17   WHEREFORE, Plaintiff demands judgment against Defendants as follows:
18            A. Determining that the instant action may be maintained as a class action under Fed. R.
19   Civ. P. 23, and certifying Plaintiff as the Class representative;
20            B. Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason of
21   the acts and transactions alleged herein;
22            C. Awarding Plaintiff and the other members of the Class prejudgment and post-judgment
23   interest, as well as his reasonable attorneys’ fees, expert fees and other costs; and
24            D. Awarding such other and further relief as this Court may deem just and proper.
25                                   DEMAND FOR TRIAL BY JURY
26          Plaintiff hereby demands a trial by jury.
27

28                                            31
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 33 of 36




 1   Dated: May 6, 2021                   Respectfully Submitted,
 2                                        ROCHE FREEDMAN LLP
 3                                        /s/ Ivy T. Ngo
                                          Ivy T. Ngo (249860)
 4                                        Velvel (Devin) Freedman (pro hac vice forthcoming)
                                          Constantine P. Economides (pro hac vice
 5
                                          forthcoming)
 6                                        200 South Biscayne Boulevard
                                          Miami, Florida 33131
 7                                        Telephone: (305) 971-5943
                                          Emails: ingo@rcfllp.com
 8                                                 vel@rcfllp.com
 9                                                 ceconomides@rcfllp.com

10                                        Counsel for Plaintiff and the Class

11                                        THE SCHALL LAW FIRM
                                          Brian Schall (290685)
12                                        1880 Century Park East, Suite 404
13                                        Los Angeles, CA 90067
                                          Telephone: (424) 303-1964
14                                        Email: brian@schallfirm.com

15                                        Additional Counsel for Plaintiff
16

17

18

19
20

21

22

23

24

25

26

27

28                                            32
                                 CLASS ACTION COMPLAINT FOR
                          VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 34 of 36




 1                                       CERTIFICATE OF SERVICE
 2         I hereby certify under penalty of perjury that on May 6, 2021, I authorized the electronic filing
 3   of the foregoing with the Clerk of the Court using the CM/ECF system which sent notification of
 4   such filing to counsel of record.
 5                                                By:        /s/ Ivy T. Ngo
 6                                                           Ivy T. Ngo

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                      33
                                CLASS ACTION COMPLAINT FOR
                         VIOLATIONS OF THE FEDERAL SECURITIES LAWS
DocuSign Envelope ID: C2ED1D01-0D07-4372-BE92-F7D89146D150
                      Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 35 of 36


                            CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

                     1.      I, Thomas J. Leonard, make this declaration pursuant to §27(a)(2) of the Securities

            Act of 1933 (“Securities Act”) and/or §21D(a)(2) of the Securities Exchange Act of 1934

            (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

                     2.      I have reviewed a Complaint against FibroGen, Inc. (“FibroGen” or the “Company”)

            and authorize the filing of a lead plaintiff motion on my behalf.

                     3.      I did not purchase or acquire FibroGen securities at the direction of plaintiffs’ counsel

            or in order to participate in any private action arising under the Securities Act or Exchange Act.

                     4.      I am willing to serve as a representative party on behalf of a Class of investors who

            purchased or acquired FibroGen securities during the class period, including providing testimony at

            deposition and trial, if necessary. I understand that the Court has the authority to select the most

            adequate lead plaintiff in this action.

                     5.      The attached sheet (Schedule “A”) lists all of my transactions in FibroGen securities

            during the Class Period, as specified in the Complaint.

                     6.      During the three-year period preceding the date on which this Certification is signed, I

            have not served or sought to serve as a representative party on behalf of a class under the federal

            securities laws.

                     7.      I agree not to accept any payment for serving as a representative party on behalf of the

            class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable

            costs and expenses directly relating to the representation of the class as ordered or approved by the

            Court.

                     I declare under penalty of perjury that the foregoing is true and correct. Executed this day of
                   5/1/2021
            _____________________.

                                                                         _________________________________
                                                                         Thomas J. Leonard
  Case 3:21-cv-03370-EMC Document 1 Filed 05/06/21 Page 36 of 36




                        SCHEDULE A
                  Thomas Leonard Transactions in
                     FibroGen, Inc. (“FGEN”)

  Date           Transaction          Quantity       Price per Share
04/10/2018           Buy               1,052                  $47.249
04/10/2018           Buy                 34                    $47.50
05/11/2018           Buy                748                    $45.40
05/11/2018           Buy                118                    $46.40
06/05/2018           Buy                594                  $55.4999
06/05/2018           Buy                435                   $54.525
06/05/2018           Buy                230                    $54.90
06/05/2018           Buy               2,604                  $55.136
06/05/2018           Buy                433                  $54.9565
07/12/2018           Buy                700                  $65.1486
07/12/2018           Buy                487                  $65.0999
07/12/2018           Buy                200                  $65.0957
10/09/2018           Buy                  2                    $52.45
10/09/2018           Buy               5,045                   $52.75
10/30/2018           Buy                409                   $40.598
10/30/2018           Buy                101                    $40.55
12/31/2018           Buy                652                    $45.98
08/08/2019           Sell              1,844                 $46.7901
01/15/2020           Buy                116                    $42.75
01/15/2020           Buy                348                  $43.0775
